Citation Nr: 0208457	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the claimant's 
appeal.

3.  The veteran died in October 1996 at the age of 86; the 
immediate cause of death was listed as pneumonia; there was 
no underlying cause identified; congestive heart failure, 
Parkinson's disease and multiple cerebrovascular accidents 
were other significant conditions listed on the death 
certificate.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime.

5.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service, or a 
disability that may be presumed to have been incurred in 
service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 11-00.  The new law revises 
section 5107(a), title 38, United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The March 1997 statement of the case (SOC) advises the 
appellant of the rating criteria used to evaluate whether the 
veteran's death is service connected and explains the 
particulars of why the evidence fails to support a grant. The 
appellant has had the opportunity to submit evidence and 
argument in support of her claim and was specifically 
requested to provide medical records or releases for records 
of treatment of respiratory, cardiovascular, and Parkinson's 
diseases.  The appellant has not indicated the existence of 
any outstanding Federal government record or any other 
records that could substantiate her claim.  The RO, through a 
supplemental statement of the case in April 2002, informed 
her of the pertinent changes under the VCAA including the 
responsibilities in developing the record.  There was no 
response to this notice indicating any additional evidence 
was forthcoming.

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
appellant is required based on the facts of the instant case.  
Since the appellant was provided the necessary information on 
which to substantiate the claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  In order to show a 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001). Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2001).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In cases of service connection for the 
cause of death of the veteran, the first requirement of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die; however, the last two requirements for a service-
connected claim must be supported by the record.  See Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).

Service connection for a disorder that is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 16 types of 
cancer which will be presumptively service connected under 38 
U.S.C.A. § 1112(c).  38 C.F.R. § 3.309(d) as amended 
effective in March 2002 adds several other cancers but not 
skin cancer.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, and satisfies other threshold 
requirements, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

C.  Evidence

Service medical records are negative for respiratory and 
cardiovascular complaints and diagnoses.  The veteran was 
diagnosed with German measles in April 1944.  He presented 
with a rash on his face and body.  During the course of the 
illness, he also had a slight cough.  Six days from the onset 
of the disease, the veteran's general condition improved.

Post-service medical records disclose that Dr. D.H.N. treated 
the veteran between November 1991 and July 1993 for skin 
disorders, including stasis eczema and ACD (allergic contact 
dermatitis).  A pathology report shows that specimen from the 
veteran's forehead was keratinizing well-differentiated 
squamous cell carcinoma.  

Dr. J.W.L. treated the veteran for squamous cell carcinoma 
between January 1994 and April 1995.  The veteran underwent 
excision of three lesions in January 1994.  The preoperative 
and postoperative diagnoses were left temporal squamous cell 
carcinoma X October 1993, right forehead basal cell 
carcinoma, scalp squamous cell carcinoma, and right shoulder 
basal cell and squamous cell carcinoma.  A lesion was removed 
from the right shoulder in February 1994.  The surgical 
pathology report indicated a preoperative diagnosis of right 
shoulder, squamous cell carcinoma; the postoperative 
diagnosis was "none."  The microscopic diagnosis showed 
extensive sun damage in the superficial dermis, but no 
dysplastic squamous cells were noted.  A re-excision of the 
right scalp was performed in April 1995; the pathology report 
showed a diagnosis of squamous cell carcinoma with 
superficial invasion.

Records from Dr. F.C.B. and Dr. G.B.S. indicate that in July 
1995, the veteran presented for evaluation of a lesion on the 
forehead that had been growing slowly for several months.  
Following a physical examination, the impression was probable 
basal cell carcinoma on the left upper forehead and numerous 
actinic keratoses.   The veteran had one follow-up visit and 
then underwent Mohs Micrographic Surgery (Chemosurgery) in 
August 1995 with a preoperative and postoperative diagnosis 
of squamous cell carcinoma.  The veteran followed up once 
more in August and then in November, when he was concerned 
about two irritated spots close to the vertex of his scalp.  

In November 1995, the veteran filed for service connection 
for skin rash and cancer due to radiation exposure.  In 
February 1996, he underwent the removal of a growing, 
changing lesion from the right side of his neck at P.R. 
Hospital.  The biopsy of sections of the skin of the right 
side of neck revealed a well-differentiated proliferative 
squamous lesion consistent with keratoacanthoma.  The 
pathology consultation report stated, "the histologic 
features of the lesion are compatible with keratoacanthoma.  
However, keratoacanthoma is a clinicopathologic diagnosis in 
which the patient's history is an important part of the 
diagnosis.  Typically, keratoacanthoma has a rapid clinical 
course as opposed to a well-differentiated squamous cell 
carcinoma, which proceeds over a much longer period of 
time."  

Records from P.R. Hospital show that the veteran was 
discharged in February 1996 with extensive discharge 
instructions including bowel/bladder, skin care, current 
medications, lab work, respiratory therapy, speech pathology, 
physical therapy, and occupational therapy.  It is noted that 
the veteran's medications were given to the wife and that the 
patient's wife demonstrated competence in tube feeding, PEG 
(percutaneous endoscopic gastrostomy) tube care, skin care, 
and bladder/bowel management.  

The veteran underwent the removal of a growing, changing 
lesion from his right elbow in March 1996.  The biopsy of 
sections of the skin of the right elbow also revealed a well-
differentiated proliferative squamous lesion consistent with 
keratoacanthoma.  The veteran presented to Dr. G.B.S. in 
April 1996 with concerns about several red crusted areas 
across the scalp and forehead.  The medical history disclosed 
that the veteran had been hospitalized for aspiration 
pneumonia and GI (gastrointestinal) bleed; he also had 
respiratory arrest and was placed on a ventilator for a 
while.  The removal of two other skin cancers in the interim 
was also noted.  The impression was numerous actinic 
keratoses with numerous previous skin cancers, including some 
which are probably keratoacanthomas.  

G.J.B., R.N. reported in September 1996 that the veteran's 
condition was quickly deteriorating.   She stated that he was 
in the end stage of congestive heart failure and is now 
progressing with renal failure.  She disclosed that all 
measures have been exhausted at that point and treatment was 
for comfort only.  In another letter dated in September, 
G.J.B. noted that the veteran had been a patient of hers for 
the two years preceding the veteran's death.  She stated that 
the veteran was "plagued" by squamous cell carcinomas that 
came up as quickly as they were removed and came up in 
different areas.  She reported that he was scheduled to have 
three more squamous cell carcinomas removed from the crown of 
his head in October 1996.

The Defense Nuclear Agency, in a letter dated in June 1996, 
indicates that a review of naval historical records confirms 
the veteran's presence in the VA-defined Hiroshima area 
during the American occupation of Japan, specifically, he was 
there from October 26-28, 1945.  M.J.E., the commander of the 
Nuclear Test Personnel Review, Electronics and Systems 
Directorate, reported that a scientific dose reconstruction 
entitled, Radiation Dose Reconstruction: U.S. Occupation 
Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 
5512F), has determined the maximum possible radiation dose 
that might have been received by any individual who was 
either at Hiroshima or Nagasaki for the full duration of the 
American occupation.  The reconstruction, which used the 
"worst case" scenario, concluded that the maximum possible 
dose any individual serviceman might have received from 
external radiation, inhalation, and ingestion is less than 
one rem.  Dr. M.J.E. explained that this did not mean any 
individual approached that level of exposure.  Rather, he 
concluded, it is probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and the 
highest dose received by anyone was a few tenths of a 
millirem.

The veteran's certificate of death indicates that the veteran 
died on October 12, 1996, at the age of 86.  The immediate 
cause of death is listed as pneumonia.  The certificate 
reveals no underlying causes, ie., a disease or injury that 
initiated events resulting in death.  Congestive heart 
failure, Parkinson's disease, and multiple CVAs 
(cerebrovascular accidents) are listed as other significant 
conditions contributing to death, but not resulting in the 
underlying cause.

The appellant filed a claim for service connection for cause 
of death in November 1996.  Dr. S.H.M., Chief Public Health 
and Environmental Hazards Officer, Department of Veterans 
Affairs, wrote in a January 1997 letter that the Defense 
Nuclear Agency estimates that the veteran was exposed to a 
dose of ionizing radiation during military service of less 
than 1 rem.  The doctor notes that the CIRRPC (Committee on 
Interagency Radiation Research and Policy Coordination) 
Science Panel Report Number 6, 1988, does not provide 
screening doses for skin cancer.  Dr. S.H.M. further notes 
that skin cancer usually has been attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Citing 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pp. 325-327, she states that excess 
numbers of basal cell skin cancers also have been reported in 
margins of irradiated areas which received estimated doses of 
9-12 rads.  In light of the referenced reports, Dr. S.H.M. 
concludes that it is unlikely that the veteran's multiple 
squamous and basal cell skin cancers can be attributed to 
exposure to ionizing radiation in service.

The veteran's personal diary details events commencing with 
the commissioning of his assigned ship from May 1944 to 
October 1945.  His resume reflects his various occupations 
beginning in 1943 when he was a commissioned officer assigned 
to Amphibious Forces, Pacific.  The resume shows he remained 
in the service until 1946, then from 1946 until the date of 
the resume, December 1975, he was employed as a professional 
engineer or in another "white collar" position.  Several 
photographs of the veteran dated in late 1995 are of record.


II.  Analysis

A review of the record indicates that the veteran's cause of 
death was not connected to his service.  The only immediate 
cause of death is listed as pneumonia.  No underlying 
cause(s) were listed.  Service medical records show no 
respiratory illnesses in service.  The only recorded 
respiratory symptom was some coughing, and this was related 
to German measles, which resolved after one week in 1944.  

The appellant contends that the veteran's exposure to 
radiation in October 1945 caused the veteran's skin cancer, 
but offers no medical evidence to show a causal relationship 
between service and the numerous incidents of squamous cell 
and basal cell carcinoma.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The evidence from the Defense Nuclear 
Agency and VA's Chief Public Health and Environmental Hazards 
Officer appears conclusive that the veteran was exposed to no 
more than one rem of ionizing radiation and it is unlikely 
that the veteran's multiple squamous and basal skin cancers 
can be attributed to radiation exposure in service.  The 
Board must observe that skin cancer has no apparent 
relationship to the veteran's cause of death, as evidenced by 
the death certificate.  It was well known that he had the 
disease but the death certificate does not list any skin 
cancer.  In view of this record, the Board must conclude that 
the medical evidence preponderates against service connection 
for cause of death.  In such circumstances, the benefit of 
the doubt doctrine is not for application.


ORDER

Service connection for cause of death is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

